         Case 3:20-cr-00211-JO        Document 20       Filed 06/23/21    Page 1 of 1




SCOTT ERIK ASPHAUG, OSB #833674
Acting United States Attorney
District of Oregon
ASHLEY R. CADOTTE, OSB #122926
Assistant United States Attorney
Ashley.Cadotte@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America


                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON


UNITED STATES OF AMERICA                            3:20-cr-00211-JO

              v.                                    GOVERNMENT’S MOTION TO
                                                    DISMISS INFORMATION WITH
CODY BEAU PORTER,                                   PREJUDICE

              Defendant.


       Plaintiff United States of America moves to dismiss this information with prejudice in the

interest of justice. Defendant has completed the requirements for the deferred resolution

agreement.

Dated: June 23, 2021                                Respectfully submitted,


                                                    SCOTT ERIK ASPHAUG
                                                    Acting United States Attorney


                                                    /s/ Ashley R. Cadotte___________
                                                    ASHLEY R. CADOTTE, OSB #122926
                                                    Assistant United States Attorney



Motion to Dismiss Information                                                               Page 1
